Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group II, claims 21, 27-30, 36, 42-46, 48-49, 51-52, 57-68, 70-73, and 75-77, and species A3 and B4 in the reply filed on 07/27/2021 is acknowledged.
	The examiner will examine and search claims 21, 27-30, 36, 42-46, 48-49, 51-52, 57-68, 70-73, and 75-77.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 27-30, 36, 44-45, 49, 51, 56-58, 64-68, 70-73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. Patent Application Publication 2016/0073073) in view of Goel et al. (U.S. Patent Application Publication 2015/0317076).

Regarding claim 21, Ha et al. disclose a method comprising:
capturing, in response to a contact to the body of a user in a vicinity of a wearable electronic device (see claim 25 wherein it is disclosed the detected gesture includes detecting the “gesture onto the object” and the object is the back of the hand, see [0103]-[0104], [0109]-[0110], [0112], [0114]-[0116], [0119], [0122]-[0123] and figures 1-2, 4, and 6A-7A), sensor data from one or more sensors (“gesture sensor” 600, see [0094]-[0101] and figure 2) of the wearable electronic device; 
analyzing the sensor data (mere discriminating between the digits entered in figure 7A is analyzing, also see the citations in the “providing” step shown immediately below); and 
providing, in response to analyzing the sensor data indicating that the contact corresponds to a gesture in a gesture family, a command to a microprocessor of the 
wherein analyzing the sensor data comprises: 
performing gesture event detection (the mere registering detection – figures 6A and 7A clearly disclose motions of the user which Applicant includes in the event detection); and 
performing gesture classification (clearly the registering of different digits in figure 7A meet the claimed gesture classification).
However, Ha et al. fail to disclose the performing gesture event detection comprises: 
determining a walking motion of the user; and 
compensating for an effect of the walking motion on the sensor data.
Like Ha et al., Goel et al. disclose a portable electronic device that, among other things, detects gestures by the user and teach 
determining a walking motion of the user (see abstract, [0015], [0056]-[0057], [0069]); and 
compensating for an effect of the walking motion on the sensor data (see [0015], [0056]-[0057], [0079]),
in order to improve the overall accuracy of the information entry to the portable device during walking/motion.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Ha et al., as taught by Goel et al., to provide the method with the steps of 1) determining a walking motion of the user; and 2) compensating for an effect of the walking motion on the sensor data in order to 
Regarding claims 27-30, Ha et al. disclose the claimed a method, see figure 7A.

Regarding claim 36, Ha et al. disclose the claimed a method including gestures in the form of the tap (see figures 6C and 7A) and the swipe (see figure 6A).

Regarding claims 44-45, Ha et al. disclose the claimed a method see figure 7A.

Regarding claim 49, Ha et al. disclose a method comprising:
capturing, in response to a contact to a body of a user in a vicinity of a portable electronic device (see claim 25 wherein it is disclosed the detected gesture includes detecting the “gesture onto the object” and the object is the back of the hand, see [0103]-[0104], [0109]-[0110], [0112], [0114]-[0116], [0119], [0122]-[0123] and figures 1-2, 4, and 6A-7A), sensor data from one or more sensors (“gesture sensor” 600, see [0094]-[0101] and figure 2) of the portable electronic device;
providing, in response to analyzing at least a portion of the sensor data indicating that the contact corresponds to a first gesture, a first command to a microprocessor of the portable electronic device (see [0026], [0034], [0095], [0098], [0104], [0114], [0154], [0162], [0165]-[0166], [0180], [0188], and claim 17).
However, Ha et al. 
performing gesture event detection that includes a walking motion of the user; and 
compensating for an effect of the walking motion on the sensor data.
Like Ha et al., Goel et al. disclose a portable electronic device that, among other things, detects gestures by the user and teach 
determining a walking motion of the user (see abstract, [0015], [0056]-[0057], [0069]); and 
compensating for an effect of the walking motion on the sensor data (see [0015], [0056]-[0057], [0079]),
in order to improve the overall accuracy of the information entry to the portable device during walking/motion.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Ha et al., as taught by Goel et al., to provide the method with the steps of 1) determining a walking motion of the user; and 2) compensating for an effect of the walking motion on the sensor data in order to improve the overall accuracy of the information entry to the portable device during walking/motion.

Regarding claims 51, Ha et al. disclose the claimed method including the gesture classification (clearly the registering of different digits in figure 7A meet the claimed gesture classification).

Regarding claims 56-58, Ha et al. disclose the claimed method, see figure 7A.
Regarding claim 64, Ha et al. disclose the claimed a method including gestures in the form of the tap (see figures 6C and 7A) and the swipe (see figure 6A).

Regarding claims 65-68 and 70-71, Ha et al. disclose the claimed a method (see claim 25 wherein it is disclosed the detected gesture includes detecting the “gesture onto the object” and the object is the back of the hand, see [0103]-[0104], [0109]-[0110], [0112], [0114]-[0116], [0119], [0122]-[0123] and figures 1-2, 4, and 6A-7A).

Regarding claims 72-73, Ha et al. disclose the claimed a method see figure 7A.

Regarding claim 75, Ha et al. disclose the claimed a method, see the touch screen sensor 400 which the controller 200 is hardwired to determine does not correspond to a gesture in a gesture family detectable by the portable electronic device, see figure 2.

Claim 48 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. Patent Application Publication 2016/0073073) in view of Goel et al. (U.S. Patent Application Publication 2015/0317076) as applied to claims 21 and 49 above, and further in view of Han et al. (U.S. Patent Application Publication 2018/0164892).

Regarding claims 48 and 76, Ha et al. in view of Goel et al. show the invention above, 
but fail to recite the:
“non-transitory computer readable medium having stored thereon computer program code that, when executed by a processor, controls a processor to perform a method according to” claim 21 or claim 49.
Like Ha et al. and Goel et al., Han et al. disclose a portable electronic device for, among other things, gesture detection and teach:
The disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage media, which may be read and executed by one or more processors. A machine-readable storage medium may be 
See [0020].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Ha et al. in view of Goel et al., as taught by Han et al., to provide a “non-transitory computer readable medium having stored thereon computer program code that, when executed by a processor, controls a processor to perform a method according to” claim 21 or claim 49 so that these methods maybe computer implemented methods (e.g., automated or at least partially automated).

Claim 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. Patent Application Publication 2016/0073073) in view of Goel et al. (U.S. Patent Application Publication 2015/0317076) as applied to claim 49 above, and further in view of Pantelopoulos et al. (U.S. Patent Application Publication 2015/0286285).

Regarding claim 52, Ha et al. in view of Goel et al. show the invention above, 
but fail to recite the “gesture event detection further includes comparing a peak value from the sensor data to a threshold value.”
Like Ha et al. and Goel et al., Pantelopoulos et al. disclose a portable (which includes being able to be worn on a user’s forearm) electronic device for, among other things, gesture detection and teach:
To determine whether the historical sensor data indicate that the user is currently running using a running feature that stores values of peaks in acceleration, the watch check gesture detector determines whether a threshold number (e.g., a number that exceeds a quantity threshold) of high magnitude peaks have occurred in the past. The concept of "past," as used herein, can be determined based on a time window or based on the last X values of the running features stored or otherwise captured in the running feature data structure. For example, the running feature data structure may store peaks in acceleration for the last X (e.g., 2.5-10 seconds) seconds. Alternatively, the running feature data structure may store the last X peaks in acceleration detected by the watch check gesture detector. To count as a high magnitude peak, the watch check gesture detector may compare the running feature value (e.g., the value of the peak) against a magnitude threshold (e.g., a measurement of g-force, e.g., 1-3 g-forces). If the running feature value exceeds (or, in some cases, equals) the magnitude threshold, then the watch check detector may count that value towards a count of past peaks. Said differently, the watch check gesture detector may filter out running feature values (e.g., peaks in acceleration) that fail to satisfy the magnitude threshold.
See [0044].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Ha et al. in view of Goel et al., as taught by Pantelopoulos et al., to provide a method wherein the “gesture event detection further includes comparing a peak value from the sensor data to a threshold value” in order to “determine whether the historical sensor data indicate that the user is currently running using a running feature that stores values of peaks in acceleration.”


Allowable Subject Matter

Claims 33-35, 42-43, 46 and 77 are allowed.

Claims 59-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claim 33 in its entirety.  In particular, it should be noted the recited “the sensor data includes at least acceleration data, rotational movement data, and acoustic waveform data; and wherein extracting the features from at least a portion of the sensor data comprises: performing a time-based derivative and calculating statistical parameters of the acceleration data; performing a Fast Fourier Transform on the rotational movement data; and performing a Fast Fourier Transform on the acoustic waveform data” particularly distinguished the presently allowable claimed invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792